Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 3, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                Chief Justice

  145404                                                                                              Michael F. Cavanagh
                                                                                                            Marilyn Kelly
                                                                                                      Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
                                                                   SC: 145404                             Brian K. Zahra,
  In re OLIVE/METTS, Minors.                                       COA: 306279                                       Justices
                                                                   Wayne CC Family Division:
                                                                   07-473724-NA

  _______________________________________/

        On order of the Court, the application for leave to appeal the June 5, 2012
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the question presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          August 3, 2012                      _________________________________________
           s0731                                                              Clerk